DETAILED ACTION
Applicants' arguments, filed 07/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-2 were cancelled by applicant without prejudice or disclaimer.
Claims 3-11 are pending in the instant application.


Priority
The instant application is a 371 of PCT/EP2019/077756 filed on 10/14/2019, which claims foreign priority to EP18200512.4 filed on 10/15/2018. 



Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "at least one compound of formula (I), as defined in claim 1”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is canceled. Claims 9-11 depend from claim 5, so they are also indefinite.
Examiner suggests amending the recitation in claim 5 of “as defined in claim 1” to “as defined in claim 3”.
Claim 6 recites the limitation " at least one compound of formula (I), as defined in claim 1;".  There is insufficient antecedent basis for this limitation in the claim because claim 1 is canceled. Claims 7-8 depend from claim 6, so they are also indefinite.
Examiner suggests amending claim 6 to recite “claim 3” instead of “claim 1”.


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 3-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Belsito et al. (D. Belsito et al. (2012), Food and Chemical Toxicology, 50:3, S517-S556).
Belsito et al. teaches cyclopentanone and cyclopentenone groups as fragrance ingredients (abstract). Belsito further teaches the use of cyclopentanone and cyclopentenone groups in decorative cosmetics, fine fragrances, shampoos, toilet soaps, toiletries, household cleaners and detergents (page 5518 section 1). Table 1 of Belsito describes a variety of cyclopentanone and cyclopentenone structures, synonyms, and material data including several structures that are homologs to the instantly claimed structures, see the summary table below which highlights the closest structures presented by Belsito et al. As seen in the table below, the structures of Table 1 of Belsito et al. are similar to the instantly claimed Formula (I). 
Instantly claimed Formula (I)
Examples from Table 1 of Belsito

    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    1227
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    345
    1246
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    381
    1225
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    159
    1287
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    331
    1205
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    185
    1295
    media_image7.png
    Greyscale

Instantly claimed Formula (I)
Examples from Table 1 of Belsito

    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image8.png
    203
    1288
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image9.png
    324
    1220
    media_image9.png
    Greyscale


    PNG
    media_image1.png
    174
    361
    media_image1.png
    Greyscale


    PNG
    media_image10.png
    358
    1209
    media_image10.png
    Greyscale



Belsito et al. does not expressly teach the structure of instantly claimed Formula I. More specifically, for each exemplary compound, the location of the double bonded oxygen, the chain length, or the double bond location within the chain are not identical to the structure of instant Formula (I).  For the structures of Belsito to be structurally identical to the claimed Formula (I) the location of double bonded oxygen would need to be moved to the appropriate carbon. Similarly, the location of the chain and the location of the double bond within the chain would need to be moved to the appropriate carbons.
It would have been prima facie obvious for one of ordinary skill in the art to have arrived at the instantly claimed structure following the teachings of Belsito given that multiple structures of Belsito are similar to the instantly claimed structure that are used for the same stated purpose as the instantly recited structure: a fragrance. See MPEP §2144.09(I). One of ordinary skill in the art would have the requisite skill set to produce variable changes to cyclopentanones including the location of double bonded oxygens, chain length, and of the location of the double bond within the chain, as evidenced by the variations disclosed in the summary table above.

2) Claims 3-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Belsito et al. (D. Belsito et al. (2012), Food and Chemical  Toxicology, 50:3, S517-S556) in further view of Westermann et al. (B. Westermann & I. Kortmann (1994), Biocatalysis, 10:1-4, 289-294, provided by the Applicant in the IDS dated 12/03/2020).
The teachings of Belsito et al. are discussed above. 
Belsito et al. does not expressly teach the structure of instantly claimed Formula I, the location of the double bonded oxygen, the chain, and the double bond within the chain are not identical to the structure of Formula (I).
Westermann et al. teaches the structure of the instantly claimed Formula (I) when n is equal to 1 or 2. Westermann does not teach the structure of instantly claimed formula I as a perfuming ingredient.
It would be prima facie obvious for one of ordinary skill in the art following the teachings of Belsito to have used the structure of Westermann, a known cyclopentanone used as a precursor in the field of chemistry, as an ingredient in a fragrance given that the structures of Belsito are similar to the structure of Westermann and that Belsito teaches their use as a fragrance. See MPEP §2144.09(I).

Response to Arguments 
Applicant's arguments filed 07/18/2022 have been fully considered. They are not persuasive for the reasons below. 

Applicant argues that because the International Fragrance Association (IFRA) prohibits the use of two out of the 27 homologs as fragrance materials, the chemical properties of similarly structured compounds, particularly their acceptability for use as fragrance materials, is not predictable. 
The Examiner does not find the argument persuasive. Belsito teaches a number of homologs which produce scent. Belsito et al. teaches cyclopentanone and cyclopentenone groups as fragrance ingredients (abstract). Belsito further teaches the use of cyclopentanone and cyclopentenone groups in decorative cosmetics, fine fragrances, shampoos, toilet soaps, toiletries, household cleaners and detergents (page 5518 section 1). There is a reasonable expectation that the instantly claimed cyclopentanone structure will produce a scent based on the scent produced by the isomers taught by Belsito. Given that the recited structure is expected to impart scent, it would have been obvious to include as a fragrance ingredients. Furthermore, the instant prosecution record does not connect recognition by the IFRA to U.S. patentability. related to U.S. patentability, and the Applicant has not connected the recognition by the IFRA to U.S. Patentability. Furthermore, purely arguendo, instant claim 3 states that the compound confers, enhances, improves or modifies the odor of the composition, a compound with a scent would modify the odor of a composition regardless of whether the compound used was classified as a fragrance material. Belsito teaches that cyclopentanones have a scent, Westermann teaches that the composition was a known compound, therefore the inclusion of the compound which would by Belsito’s teaching have a scent, would modify the odor of a composition.  In fact, the dilution of a composition would modify the odor of a composition, so even a compound without a scent could modify the odor of a composition. Therefore, even if the compound of Westermann produced no scent it could modify the odor properties of a composition with the application of an effective amount. 

Applicant argues that the instantly claimed compound is compared to 2-heptylcyclopentan-1-one (Fleuramone) and 2-pentylcyclopentan-1-one (Delphone) and found only the instantly claimed compound achieved the desired results.
The Examiner does not find the argument persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scent or specific desired results) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claim 3 recites “[a] method to confer, enhance, improve, or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least a compound”. Instant claim 3 does not recite a specific scent profile. Instant claim 3 does not specify how or to what degree the compound would confer or enhance or improve or modify the odor properties of the resulting perfume. If Applicants are making the argument is support of unexpected results, MPEP 716.01(a) requires that the evidence be objective. Here, it appears that the evidence is high subjective as the difference is base on an unspecified “desired result”. Desired odors are subjective and based on individual preference. As such, the Applicant’s argument is unpersuasive.

Applicant argues that the modifications to Belsito would require impermissible hind sight with or without the suggestions of Westermann.
The Examiner does not find the argument persuasive. In response to applicant's argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, the Applicant’s argument is unpersuasive.

Applicant argues that Westermann does not cure the deficiencies of Belsito because Westermann does not teach that its compounds are used as a fragrance or perfuming ingredient. As such, there would be no teaching suggestion or motivation to modify the compounds specifically exemplified by Belsito to arrive at the instantly claimed compound. 
The Examiner does not find the argument persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Westermann et al. teaches the structure of the instantly claimed Formula (I) when n is equal to 1 or 2. Westermann does not teach the structure of instantly claimed formula I as a perfuming ingredient. Belsito teaches that structurally similar cyclopentanone compounds have scents and are used in perfumes. Westermann teaches that the structure of formula I was known in the chemical arts. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to use the cyclopentanone compound taught by Westermann as an ingredient that produces scent, based on the teachings of Belsito. Accordingly, Applicant’s argument is unpersuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612